DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the appeal brief filed 11/9/2020.  The applicant’s arguments were found persuasive in view of the previous rejection. A new rejection has been applied below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 10-11, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the claim limitation “wire-type” element is unclear. It is not clear what structure is being claimed with respect to “wire-type”. Such as it is similar to a wire in shape, material and so one. For examination purposes, the limitation is being interrupted as a wire type contour, such the contour of the device follows the contour of the teeth. The edge is therefore a wire type element. 
With respect to claim 7, the applicant claims “a plurality of orthodontically effective elements”. However, it is noted that the applicant has claimed “an 
With respect to claim 10, the applicant claims “the apparatus is aligned in such a way”, however, it is unclear what the apparatus is aligned with. For examination purposes, the limitation is being interpreted as the apparatus is produced in such a way, however, the applicant should amend the claim to clarify.
With respect to claim 11, the applicant claims “in the same production method for producing the apparatus”, however, it is unclear if the same production method is the claimed method of an additive and/or removal production method of claim 6 or a different method. For examination purposes, the limitation is being interpreted as the same method of claim 6, however, the applicant should amend the claim to clarify. The applicant further claims “different materials are used for different elements”, however, it is unclear if the different materials include the claimed material that is distributed in layers or not. For examination purposes, the limitation is being interpreted as “at least one material that is distributed in layers” of claim 6 and then in claim 11, the at least one material comprise a plurality of different materials, however, the applicant should amend 
With respect to claims 13 and 16, the same issues with respect to the claimed plurality of different materials applies as discussed above in detail with respect to claim 11. It is noted that the limitations of claim 16 are being interpreted the same as those discussed above with respect to claim 11.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammarata (3,460,253) in view of Abolfathi et al. (2005/0186524) in view of Bernhard (10,111,734). 
Cammarata teaches an orthodontic apparatus comprising an orthodontically effective element 17/18/19 comprising a left half 17 and a right half 18, the left and right halves being integrally formed together with one another as a single piece part together with a holding element for holding the apparatus on a jaw of a user (see annotated figure below, fig, 6) and an adjustment element A’/B’ comprising a prefabricated 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Abolfathi teaches an orthodontic apparatus comprising an orthodontically effective element comprising a left half 102 and a right half 104, and a holding element for holding the apparatus on a jaw of a user (the holding element being the cavities receiving the teeth) and an attached adjustment element 106/107 and the orthodontically effective element and the holding element being formed of a material that is distributed in layers (par. 27, claim 6, stereolithography, 3D printing), such that the apparatus can be formed using an additive manufacturing process (par. 27, claim 6) and the adjustment element is prefabricated and surrounded by the orthodontically active element (see fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the orthodontically effective 
Bernhard teaches a method of manufacturing comprising forming an article out of a material that is distributed in layers around a prefabricated component (see fig. 6B, col. 11, ll. 23-47). Such that the apparatus is manufactured from a material that is distributed in layers, a prefabricated component is placed within the partially completed apparatus and then the apparatus is finished being manufactured from the layers of material to form the complete apparatus enclosing the prefabricated component. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the apparatus and connected prefabricated component as taught by Cammarata/Abolfathi with the structure of enclosing the prefabricated component within the apparatus by using an additive manufacturing process as taught by Bernhard in order to secure the prefabricated element within the apparatus and prevent loss.
 Cammarata further teaches with respect to claim 2, wherein the orthodontically effective element comprises a wire-type element, which extends over a plurality of teeth and is shaped to a contour of the teeth (see annotated figure above, such that the wire 
Cammarata further teaches with respect to claim 4 wherein the holding element is designed in such a way that is surrounds a tooth at least partially and is shaped to said tooth (see fig. 6, annotated figure above).
Cammarata further teaches with respect to claim 15, wherein at least one of the left half and the right half being formed complimentary to geometry of outer surface of a plurality of teeth (see fig. 6, the geometry is complementary to the geometry of the teeth of the user in order to allow the device to be placed in the mouth for the intended use).
With respect to claim 14, Cammarata/Abolfathi/Bernhard teaches the invention as substantially claimed and discussed above, however, does not specifically teach the material is bonded chemically. The claimed phrase “bonded chemically” is being treated as a product by process limitations, that is that the layers of the material is bonded chemically. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. Therefore, even though Cammarata/Abolfathi/Bernhard does not teach the layers of material being chemically bonded, it appears that the product taught by Cammarata/Abolfathi/Bernhard as discussed above in detail would be the same or similar as the claimed product since they are both 3D printed. 
With respect to claim 6, Cammarata/Abolfathi/Bernhard teaches the apparatus as substantially claimed and discussed above in detail. Cammarata does not specifically 
Abolfathi teaches the method for producing the orthodontic apparatus comprising producing an electronic data set for a virtual three dimensional model of a jaw to which the apparatus is to be attached (pars. 5-6, 12 includes the teeth and arch), virtual positioning, on a virtual jaw model of the orthodontically effective element of the apparatus and the holding element for holding the apparatus on the jaw (pars. 5-6, 12, 18, 22, 24, 27, 29, the jaw data geometry is used to create the appliance, therefore, it is digitally placed on the jaw), virtually positioning elements relative to the orthodontically effective element (par. 29 regarding placing wax patches for creating space within the apparatus for accommodating other objects connected to the apparatus), producing an electronic data set for a three dimensional model of the apparatus and producing the apparatus by an additive production method according to the data set of the apparatus model (pars. 26-27, claims 1, 6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the method for producing the orthodontically effective element as taught by Cammarata with the steps of obtaining electronic data regarding the three dimensional model of the jaw, virtually 
Bernhard teaches a method of manufacturing comprising forming an article out of a material that is distributed in layers around a prefabricated component (see fig. 6B, col. 11, ll. 23-47), however, does not specifically teach virtually placing the prefabricated component with respect to the virtual model of the apparatus. However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to digitally place the prefabricated element on the digital model of the apparatus to ensure the data set for manufacturing the apparatus includes the proper information regarding the geometry of the prefabricated component to ensure it will fit within the apparatus properly when the manufacturing is completed.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the method of virtually placing wax patches for creating spaces within the digital data set for the appliance for accepting prefabricated elements as taught by Cammarata/Abolfathi with the a virtual element of the prefabricated element for being enclosed within the manufactured apparatus as taught by Bernhard in order to secure the prefabricated element within the apparatus and prevent loss.
With respect to claim 12, Cammarata teaches the invention as substantially claimed and discussed above, however, does not specifically teach with the virtual positioning of said orthodontically effective element, said orthodontically effective element is shaped on the virtual jaw model (pars. 5-6, 12, 18, 22, 24, 27, 29, the jaw data geometry is used to create the appliance, therefore, it is digitally placed on the jaw).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammarata (3,460,253) in view of Abolfathi et al. (2005/0186524) in view of Bernhard (10,111,734) as applied to claim 6 above, and further in view of Hansen et al. (2014/0154637).
Cammarata/Abolfathi/Bernhard teaches the invention as substantially claimed an discussed above, however, does not specifically teach a plurality of orthodontically effective elements of the apparatus are positioned independently of one another and are joined together into an apparatus model.
Hansen teaches a method for the production of an orthodontic apparatus wherein the plurality of orthodontically effective elements of the apparatus are positioned independently of one another and are joined together into an apparatus model (see par. 641, such that individual customized elements are designed and then connected to each other for form the compete device). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the production method taught by Cammarata/Abolfathi/Bernhard with the individual . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammarata (3,460,253) in view of Abolfathi et al. (2005/0186524) in view of Bernhard (10,111,734) as applied to claim 6 above, and further in view of Martz et al. (2015/0257856).
Cammarata/Abolfathi/Bernhard teaches the invention as substantially claimed an discussed above, however, does not specifically teach a plurality of orthodontically effective elements of the apparatus are positioned independently of one another and are joined together into an apparatus model.
Martz teaches a method for the production of an orthodontic apparatus wherein the plurality of orthodontically effective elements of the apparatus are positioned independently of one another and are joined together into an apparatus model (see par. 37, 86, such that the left and right segments are positioned independent of each other and then joined together). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the production method taught by Cammarata/Abolfathi/Bernhard with the individual segments connected together in the model in order to be able to individually customize each different segment of the apparatus before the production of the apparatus. 

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammarata (3,460,253) in view of Abolfathi et al. (2005/0186524) in view of Bernhard  as applied to claims 1and 6 above, and further in view of Andreiko et al. (2019/0095446).
Cammarata/Abolfathi/Bernhard teaches the invention as substantially claimed an discussed above, however, does not specifically teach wherein after production of the apparatus further elements are added by an additive production method and/or existing elements or parts of elements are removed by a removal production method and the material is bonded chemically.  
Andreiko teaches a method for producing an orthodontic apparatus comprising orthodontically effective element including with respect to claim 9, wherein after production of the apparatus further existing parts of elements are removed by a removal production method (par. 59, post-processing teaches the appliances spun to remove excess material) and with respect to claim 14 wherein the material is bonded chemically (par. 59 teaches curing with radiant energy which as taught by the applicant produces chemical bonds). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the method of producing the apparatus as taught by Cammarata/Abolfathi/Bernhard to include the step of removing parts of elements after the production in order to provide the apparatus with improved clarity (par. 59 of Andreiko).  

Claims 11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammarata (3,460,253) in view of Abolfathi et al. (2005/0186524) in view of Bernhard (10,111,734) as applied to claims 1 and 6 above, and further in view Martz et al. (2015/0157421).
Cammarata/Abolfathi/Bernhard teaches the invention as substantially claimed an discussed above, however, does not specifically teach the method wherein a plurality of different materials are used for different elements/regions joined together using the same production method
Martz teaches with respect to claims 11, 13 and 16 a method of manufacturing an orthodontic apparatus and the orthodontic apparatus wherein a plurality of different materials are used for different elements/regions joined together using the same production method (pars. 84, 86, it is noted support is provided in pars. 29 and 72 of the provisional application). C orthodontic apparatus comprising the different regions with the different materials joined together as taught by Martz in order to provide an integral device having different material properties along different regions in order to function as desired.   

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammarata (3,460,253) in view of Abolfathi et al. (2005/0186524) in view of Bernhard (10,111,734) as applied to claim 6 above, and further in view of Snyder et al. (2016/0222793).
Cammarata/Abolfathi/Bernhard teaches the invention as substantially claimed an discussed above, however, does not specifically teach the method wherein when producing the apparatus, the apparatus is aligned in such a way that with a hardening of consecutive material layers of the additive production method heat arising from already produced portions of the apparatus is shielded or discharged. 
Snyder teaches a method of manufacturing an apparatus wherein the apparatus is aligned such that with a hardening of consecutive material layers of the additive production method heat arising from already produced portion of the apparatus is discharged (see par. 60, such that the heat is discharged before placing the next layer, see 112 rejection above regarding the interpretation of this claim limitation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Cammarata/Abolfathi/Bernhard with the step in the additive production method of discharging the heat from an already produced portion before adding an additional layer as taught by Snyder in order to the layers are properly formed in their desired shapes. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammarata (3,460,253) in view of Abolfathi et al. (2005/0186524) in view of Bernhard (10,111,734) as applied to claim 1 above, and further in view of Forster (DE 3213489)
Cammarata/Abolfathi/Bernhard teaches the invention as substantially claimed and discussed above including the orthodontically effective element is shaped to a contour of the teeth, however, does not specifically teach the orthodontically effective element comprises a wire type element.
 Scheu teaches an orthodontic apparatus wherein the orthodontically effective element comprises a wire type element, which extends over a plurality of teeth and is shaped to a contour of the teeth (see fig., element 13 being the wire type element). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the orthodontically effective element as taught by 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the rejection allied above is new in view of the persuasive arguments presented in the appeal brief filed on 11/9/2020. In view of the new rejection the applicant is invited to call the examiner to schedule an interview in order to help advance prosecution. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/17/2021